FOR PUBLICATION

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

GLEN E. KOCH II                                 GREGORY F. ZOELLER
Boren, Oliver & Coffey, LLP                     Attorney General of Indiana
Martinsville, Indiana                           Indianapolis, Indiana

                                                ELLEN H. MEILAENDER
                                                Deputy Attorney General
                                                Indianapolis, Indiana

                                                                              FILED
                                                                         Aug 02 2012, 8:32 am

                               IN THE
                                                                                 CLERK
                     COURT OF APPEALS OF INDIANA                               of the supreme court,
                                                                               court of appeals and
                                                                                      tax court




N.B.,                                           )
                                                )
        Appellant-Defendant,                    )
                                                )
               vs.                              )      No. 55A01-1111-JV-574
                                                )
STATE OF INDIANA,                               )
                                                )
        Appellee-Plaintiff.                     )


                     APPEAL FROM THE MORGAN SUPERIOR COURT
                        The Honorable Christopher L. Burnham, Judge
                              Cause No. 55D02-1107-JD-280



                                      August 2, 2012


                               OPINION - FOR PUBLICATION


BRADFORD, Judge
        Appellant-Defendant N.B. appeals following the juvenile court’s determination that he

committed the delinquent act of Reckless Homicide, a Class C felony if committed by an

adult. Specifically, N.B. contends that the juvenile court abused its discretion in admitting

his statement to the investigating officer at the evidentiary hearing. We affirm.

                            FACTS AND PROCEDURAL HISTORY

        Eleven-year-old N.B. and six-year-old A.F. were brothers who lived together with

Mother, Step-Father,1 a nine-year-old sister, and a three-year-old brother in Morgan County.

N.B. and his siblings were often left home alone with N.B. in charge. On a couple of

occasions, N.B. had pointed a firearm belonging to Mother and Step-Father at his siblings to

scare them into complying with his requests.

        N.B.’s previous step-father had begun teaching N.B. about firearms and firearm safety

when N.B. was nine years old. N.B. was taught never to touch a firearm without an adult

present, always to assume that a firearm is loaded, always to check to make sure that the

firearm is empty, and always to ensure that the safety mechanism is on. While hunting with

his previous step-father, N.B. had witnessed animals being shot and killed by a firearm.

        On June 30, 2011, N.B. and A.F. were left home alone. Mother told the boys that they

would be able to get pizza for dinner if they cleaned the bedroom they shared while the rest

of the family was gone. N.B. became upset when A.F. refused to clean their room. N.B.

retrieved Mother and Step-Father’s .22 caliber rifle from the master bedroom and again


        1
            It is unclear from the record whether Mother and Step-Father were married or merely living together.
 It is clear from the record, however, that N.B. viewed Step-Father as a father-figure and referred to him as
“Dad.” Therefore, for the purposes of this opinion, we will refer to him as Step-Father.

                                                       2
instructed A.F. to clean their bedroom. When A.F. again refused, N.B. pulled the trigger,

shooting A.F. between the eyes.

       After shooting A.F., N.B. returned the rifle to the master bedroom and called 911.

N.B. told the 911 dispatcher that his brother had shot himself in the head. A.F. later died as a

result of the gunshot wound to the head.

       Morgan County Sheriff’s Detective Dan Downing spoke with N.B. briefly after

arriving at N.B.’s home. During this conversation, N.B. again indicated that A.F. had shot

himself. In light of N.B.’s emotional state, N.B. was taken to Susie’s Place, an independent,

child-friendly advocacy center in Hendricks County, to be more fully interviewed in a less

traumatic location. During this interview, N.B. again stated that A.F. had shot himself.

       During their investigation, police officers recovered a .22 caliber rifle from inside the

master bedroom. The rifle was in good working order, the safety was off, and there was a

casing inside the gun. The officers also found two boxes of .22 caliber cartridges lying on a

dresser in the master bedroom and a spent .22 caliber casing on the floor. The casing was

fired from the rifle. The officers also discovered a latent print of N.B.’s left ring finger on

the magazine, as well as prints of N.B.’s right thumb and right middle finger on the box of

cartridges.

       An autopsy was conducted on A.F. the following morning, after which it was

determined that it would have been physically impossible for the fatal gunshot wound to have

been self-inflicted with the rifle in question. After reviewing the autopsy results, Detective

Downing contacted Mother, told her that there were discrepancies in N.B.’s statement that


                                               3
needed to be cleared up, and requested permission to re-interview N.B. Mother took

Detective Downing’s request to mean that he did not believe that N.B. had been truthful in

his earlier statement. Mother agreed to allow N.B. to talk to Detective Downing. Later that

afternoon, N.B. arrived at the sheriff’s department with his maternal grandmother

(“Grandmother”) and was met by Mother and Step-Father.                Mother, Step-Father,

Grandmother, and, at the family’s request, a chaplain were present during Detective

Downing’s interview with N.B.

       After N.B. and his family arrived at the sheriff’s department, Detective Downing

again indicated that he wished to discuss certain discrepancies in N.B.’s prior statement and

the autopsy results with N.B. Detective Downing gave Mother and N.B. papers setting forth

N.B.’s rights. After ascertaining that N.B. could read, Detective Downing instructed Mother

and N.B. to read the papers and inquired as to whether each understood N.B.’s constitutional

rights. Both responded in the affirmative and signed the acknowledgment and waiver forms.

        Detective Downing then informed the family that he was going to leave the room and

turn off all recording devices to provide the family with an opportunity to discuss amongst

themselves whether they believed that N.B. should answer his questions. Fifteen to twenty

minutes later, Detective Downing returned to the room and asked N.B., “Okay. Well, do you

want to tell me what happened?” State’s Ex. 69A, p. 2. N.B. responded by telling Detective

Downing that he had shot A.F. N.B.’s family demonstrated love and concern for N.B. At no

time did Mother, or any other family member, indicate that they did not want N.B. to speak to

Detective Downing.


                                             4
       On July 1, 2011, the State filed a delinquency petition alleging that N.B. had engaged

in conduct that would constitute murder and Class C felony reckless homicide if committed

by an adult. On August 10, 2011, N.B. filed a “motion to quash” his July 1, 2011 statement

to Detective Downing. The juvenile court conducted a suppression hearing on N.B.’s motion

on August 23, 2011. The juvenile court denied N.B.’s motion on August 24, 2011.

       The juvenile court conducted an evidentiary hearing on September 6-7, 2011. On

September 9, 2011, the juvenile court issued an order adjudicating N.B. delinquent for

committing what would be Class C reckless homicide if committed by an adult. The juvenile

court determined that the State had failed to prove that N.B. committed what would be

murder if committed by an adult. At the dispositional hearing, which was conducted on

November 14, 2011, the juvenile court ordered that N.B. be placed in the Children’s Bureau

Program. This appeal follows.

                             DISCUSSION AND DECISION

       N.B. contends that the juvenile court erred in admitting his statement to Detective

Downing because the procedural safeguards for the waiver of a juvenile’s constitutional

rights, as required by Indiana Code section 31-32-5-1 (2010) (the “juvenile waiver statute”),

were not followed. Specifically, N.B. claims that Mother was not an appropriate custodian to

join in the waiver of his rights because she had an adverse interest to N.B. and that his waiver

was not knowing or voluntary because he executed the written waiver before being afforded

an opportunity for meaningful consultation with Mother. For its part, the State argues that

the juvenile court properly admitted N.B.’s statement because N.B. was not in custody at the


                                               5
time he spoke to Detective Downing, and, alternatively, because the procedural safeguards

set forth by the juvenile waiver statute were met.

                I. Whether N.B. was Subjected to a Custodial Interrogation

       As a general rule, when a juvenile who is not in custody gives a statement to police,

neither the safeguards of a Miranda2 warning nor the juvenile waiver statute is implicated.

A.A. v. State, 706 N.E.2d 259, 261 (Ind. Ct. App. 1999). Thus, the threshold issue is whether

N.B. was subject to a custodial interrogation when he gave his statement. Id. “For an

interrogation to be custodial in nature, one does not necessarily have to be under arrest.” Id.

“To be custodial in the non-arrest context, the interrogation must commence after the

person’s freedom of action has been deprived in any significant way.” Id. This is determined

by examining whether a reasonable person in similar circumstances would believe he is not

free to leave. S.D. v. State, 937 N.E.2d 425, 430 (Ind. Ct. App. 2010).

       The parties do not discuss whether N.B. was interrogated. “The term ‘interrogation’

has been defined as a process of questioning by law enforcement officials which lends itself

to obtaining incriminating statements.” A.A., 706 N.E.2d at 261 (citing Jenkins v. State, 627

N.E.2d 789, 796 (Ind. 1993)). The record shows that Detective Downing requested

permission for N.B. to appear at the sheriff’s department to clarify certain discrepancies in

his prior statement which came to light following the autopsy of A.F. The line of questioning

posed by Detective Downing elicited an incriminating response from N.B., i.e., that N.B. had

shot A.F. Thus, we conclude that N.B. was interrogated by Detective Downing.


       2
           See Miranda v. Arizona, 384 U.S. 436 (1966).

                                                   6
       Here, the trial court found that N.B. was in custody at the time he was interviewed by

Detective Downing. The parties dispute this finding with N.B. arguing that the trial court

properly found that N.B. was in custody and the State arguing that N.B. was not in custody

when he was interviewed by Detective Downing. However, we need not determine whether

N.B. was in custody because, as will be discussed below, we conclude that the procedural

safeguards set forth in the juvenile waiver statute were met.

                       II. Whether the Procedural Safeguards
               Set Forth in the Juvenile Waiver Statute Were Followed

       We next consider whether the procedural safeguards for the waiver of a juvenile’s

constitutional rights, as required by the juvenile waiver statute, were followed. Indiana Code

section 31-32-5-1 provides, in relevant part, as follows:

       Any rights guaranteed to a child under the Constitution of the United States,
       the Constitution of the State of Indiana, or any other law may be waived only:
                                             ****
       (2) by the child’s custodial parent, guardian, custodian, or guardian ad litem if:
       (A) that person knowingly and voluntarily waives the right;
       (B) that person has no interest adverse to the child;
       (C) meaningful consultation has occurred between that person and the child;
       and
       (D) the child knowingly and voluntarily joins with the waiver[.]

Thus, in Indiana, there are four requirements that must be satisfied before a juvenile’s

statements made during a custodial interrogation can be used in the State’s case-in-chief.

D.M. v. State, 949 N.E.2d 327, 333-34 (Ind. 2011).

       First, both the juvenile and his or her parent must be adequately advised of the
       juvenile’s rights. Miranda, 384 U.S. at 444-45, 467-74, 478-79, 86 S.Ct. 1602;
       [Lewis v. State, 259 Ind. 431, 439, 288 N.E.2d 138, 142 (1972)]. Second, the
       juvenile must be given an opportunity for meaningful consultation with his or
       her parent. I.C. § 31–32–5–1(2); Lewis, 259 Ind. at 439, 288 N.E.2d at 142.

                                               7
       Third, both the juvenile and his or her parent must knowingly, intelligently,
       and voluntarily waive the juvenile’s rights. I.C. § 31–32–5–1(2); Miranda,
       384 U.S. at 475-76, 86 S.Ct. 1602. Finally, the juvenile’s statements must be
       voluntary and not the result of coercive police activity. Colorado v. Connelly,
       479 U.S. 157, 167, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986).

Id. at 334.

       Here, N.B. challenges the juvenile court’s denial of his motion to suppress on two

fronts. First, he contends that Mother was not an appropriate custodian to join in the waiver

of his rights because she had an interest adverse to N.B.’s. Second, he contends that his

waiver was not knowing or voluntary because he executed the written waiver before being

afforded an opportunity for meaningful consultation with Mother.

       The State bears the burden of proving beyond a reasonable doubt that the
       juvenile received all of the protections of Indiana Code section 31-32-5-1,
       Brown v. State, 751 N.E.2d 664, 670 (Ind. 2001), and that both the juvenile
       and his or her parent knowingly, intelligently, and voluntarily waived the
       juvenile’s rights, Stewart v. State, 754 N.E.2d 492, 494-95 (Ind. 2001). Cf.
       Douglas v. State, 481 N.E.2d 107, 111-12 (Ind. 1985) (procedural safeguards
       judged by same standard as voluntariness). In reviewing a court’s denial of a
       motion to suppress a confession, we do not reweigh the evidence but instead
       examine the record to determine whether there is substantial evidence of
       probative value to support that decision. Willsey v. State, 698 N.E.2d 784, 789
       (Ind. 1998). We consider any conflicting evidence in a light most favorable to
       the juvenile court’s decision, Brown, 751 N.E.2d at 670, along with any
       substantial uncontested evidence, Douglas, 481 N.E.2d at 111-12. And we
       will uphold the decision if it is supported by “a reasonable view of the
       evidence.” Willsey, 698 N.E.2d at 789.

Id. at 334-35.

                                   A. Adverse Interests

       N.B. claims that Mother was not an appropriate custodian to join in the waiver of his

constitutional rights because she had an interest adverse to N.B.’s. Specifically, N.B. argues


                                              8
that Mother had an adverse interest because, at the time N.B. spoke to Detective Downing,

Mother potentially faced criminal charges for neglect of a dependent resulting in death.

However, the mere fact that Mother faced potential criminal liability relating to A.F.’s death

does not create an interest adverse to N.B.’s. Here, Mother faced potential criminal liability

regardless of how A.F. was shot, whether at N.B.’s hands or by his own.

       Indiana Code section 35-46-1-4 (2010) provides, in relevant part, that “[a] person

having the care of a dependent … who knowingly or intentionally … places the dependent in

a situation that endangers the dependent’s life or health … commits a Class A felony if it is

committed … by a person at least eighteen (18) years of age and results in the death of a

dependent who is less than fourteen (14) years of age.” In the instant matter, the record

demonstrates that Mother, who had responsibility for the care and control of N.B. and A.F.,

left an eleven-year-old and a six-year-old at home alone, unsupervised, with ready access to

an unsecured and loaded firearm, and the six-year-old ended up fatally shot in the head by

that firearm. Mother’s potential liability under Indiana Code section 35-46-1-4 would not be

dependent upon which of the children actually fired the fatal shot but rather upon whether

she knowingly or intentionally left N.B. and A.F. alone in a home with access to an

unsecured and loaded firearm, placing the children in a situation that resulted in the death of

a child under the age of fourteen. See Ind. Code § 35-46-1-4. N.B. fails to show how

Mother’s potential criminal liability for any neglect of N.B. and A.F., which again was not

dependent upon whether N.B. or A.F. actually fired the fatal shot, affected her ability to act

in accordance with N.B.’s interests.


                                              9
       Furthermore, to the extent that N.B. relies upon this court’s conclusion in Borum v.

State, 434 N.E.2d 581 (Ind. Ct. App. 1982), to support his claim that Mother had an interest

adverse to N.B.’s, we conclude that Borum is readily distinguishable from the instant matter.

In Borum, the juvenile’s legal guardian, a caseworker for the Department of Public Welfare,

initiated the proceedings against the juvenile by filing a charging petition. 434 N.E.2d at

583. In concluding that the caseworker could not appropriately waive the juvenile’s rights,

the court determined that the juvenile’s caseworker “had not only filed the petition initiating

the proceedings, but was also an employee of the state agency which had effectively assumed

the role of an adverse party.” Id. at 584. As such, the caseworker’s interests were adverse to

those of the juvenile. Id.

       No such conflict exists here. When Mother encouraged N.B. to waive his rights and

tell the truth, she was neither acting as an agent for the police or prosecutor nor acting as a

key witness against N.B. in any of the potential charges he might face. To the contrary,

Mother, in addition to the other family members present, expressed her love and concern for

N.B. during the interview with Detective Downing. This court’s holding in Borum in

inapplicable to the instant matter.

       Further still, to the extent that N.B. claims that Mother was not an appropriate

custodian to join in the waiver of his constitutional rights because she is the parent of both

N.B. and the victim, the Indiana Supreme Court has held that the parent of an alleged

juvenile delinquent does not have a conflict of interest by virtue of being a parent of both the

juvenile and the victim. See K.S. v. State, 849 N.E.2d 538, 543 (Ind. 2006) (providing that


                                              10
the alleged juvenile delinquent’s mother did not have an adverse interest to the juvenile

merely because she was also the victim’s mother); Whipple v. State, 523 N.E.2d 1363, 1369-

70 (Ind. 1988) (providing that a grandfather who, acting as his grandson’s custodian, advised

his grandson to waive his right to remain silent did not have interests adverse to grandson

who murdered his mother and father–the grandfather’s daughter and son-in-law). As such,

Mother was not an inappropriate custodian merely because she was both N.B. and A.F.’s

mother.

      B. Knowing and Voluntary Waiver and the Reasonable Opportunity for
                          Meaningful Consultation

       N.B. also claims that his waiver was neither knowing nor voluntary. Specifically,

N.B. argues that his written waiver was defective because it occurred before he had an

opportunity for a meaningful consultation and that the record does not support the finding

that he impliedly waived his rights.      The State, for its part, argues that the record

demonstrates that N.B. impliedly waived his rights after receiving the opportunity to engage

in meaningful consultation with Mother, Step-Father, and Grandmother.

       Indiana Code section 31-32-5-1 requires that, before a juvenile’s rights are waived, he

or she must be afforded an opportunity for meaningful consultation with a parent. D.M., 949

N.E.2d at 335.

       The mere presence of a parent, standing alone, does not satisfy the statute.
       Hall v. State, 264 Ind. 448, 451, 346 N.E.2d 584, 587 (1976). Rather, the
       consultation requirement is satisfied “when the State demonstrates ‘actual
       consultation of a meaningful nature or ... the express opportunity for such
       consultation, which is then forsaken in the presence of the proper authority by
       the juvenile, so long as the juvenile knowingly and voluntarily waives his [or
       her] constitutional rights.’” Brown, 751 N.E.2d at 670 (ellipsis in original)

                                             11
       (quoting Williams v. State, 433 N.E.2d 769, 772 (Ind. 1982)). Additionally,
       the opportunity for the juvenile and the parent to counsel with each other must
       occur before the juvenile’s rights are waived because the purpose of
       consultation is to allow the juvenile to make a decision on whether to waive
       his or her rights in a comparatively relaxed and stable atmosphere. Patton v.
       State, 588 N.E.2d 494, 496 (Ind. 1992); cf. Lewis v. State, 259 Ind. at 439-40,
       288 N.E.2d at 142.
               To prove that “actual consultation of a meaningful nature” occurred, the
       State needs only to prove that the police provided a relatively private
       atmosphere that was free from police pressure in which the juvenile and the
       parent could have had a meaningful discussion about the “allegations, the
       circumstances of the case, and the ramifications of their responses to police
       questioning and confessions.” Trowbridge v. State, 717 N.E.2d 138, 148 (Ind.
       1999); see also Hall, 264 Ind. at 452, 346 N.E.2d at 587 (providing that
       “meaningful consultation can only occur in the absence of the neutralizing
       pressures which result from police presence”). The interrogating officer
       cannot dictate or even recommend how they should use this time. Trowbridge,
       717 N.E.2d at 148; Patton, 588 N.E.2d at 495 n.3; [Whipple, 523 N.E.2d at
       1371]; Buchanan v. State, 268 Ind. 503, 506-07, 376 N.E.2d 1131, 1134
       (1978). “What is important is that the child and adult be aware of and
       understand the child’s rights in order to discuss them intelligently.” Patton,
       588 N.E.2d at 496. Once such an opportunity is provided, it is up to the
       juvenile and the parent to use this opportunity to their advantage. Id. at 495
       n.3; Whipple, 523 N.E.2d at 1371. The State need not show that the
       consultation was beneficial in helping the juvenile and his or her parent decide
       whether to waive or stand on the juvenile’s rights. Fortson v. State, 270 Ind.
       289, 298-99, 385 N.E.2d 429, 436 (1979); cf. Trowbridge, 717 N.E.2d at 148;
       Fowler v. State, 483 N.E.2d 739, 743 (Ind. 1985); Buchanan, 268 Ind. at 506-
       07, 376 N.E.2d at 1134. Rather, the extent to which the conversation aids in
       the waiver decision “is a circumstance among many others which the trial
       court may consider in arriving at its decision as to whether the waiver is
       voluntary and knowing.” Fortson, 270 Ind. at 299, 385 N.E.2d at 436.

Id. at 335-36 (bracketed material supplied).

       It is uncontested that N.B. signed the waiver form acknowledging and waiving his

rights before he was afforded approximately fifteen to twenty minutes of meaningful

consultation with Mother, Step-Father, and Grandmother. As such, the written waiver form

alone is insufficient to satisfy the requirements of Indiana Code section 31-32-5-1. However,

                                               12
the requirements of Indiana Code section 31-32-5-1 may still be met and N.B.’s waiver found

knowing and voluntary if the record demonstrates that N.B. impliedly waived his rights after

being afforded the opportunity to engage in meaningful consultation with Mother.

       The Indiana Supreme Court has held that while a written waiver is certainly strong

proof that a valid waiver occurred, “an express oral or written statement is not required to

establish a knowing and voluntary waiver of rights–valid waivers may be implied.” Id. at

339. “Generally, a valid implied waiver occurs where a suspect who has been advised of his

or her Miranda rights and has acknowledged an understanding of those rights makes an

uncoerced statement without taking advantage of them.” Id.

       In determining the voluntariness of a Miranda waiver, we examine the totality
       of the circumstances surrounding the interrogation to determine whether the
       suspect’s choice “was the product of a free and deliberate choice rather than
       intimidation, coercion, or deception” and whether the waiver was “made with a
       full awareness of both the nature of the right[s] being abandoned and the
       consequences of the decision to abandon [them].” [Moran v. Burbine, 475 U.S.
       412, 421, 106 S.Ct. 1135 (1986)]; see also [Crain v. State, 736 N.E.2d 1223,
       1230 (Ind. 2000)] (reviewing totality of the circumstances to ensure that
       waiver was “not induced by violence, threats, or other improper influences that
       overcame the defendant's free will”); cf. [Fare v. Michael C., 442 U.S. 707,
       725, 99 S.Ct. 2560 (1979)] (holding that the totality-of-the-circumstances test
       applies to juvenile waivers). Relevant considerations include the juvenile’s
       physical, mental, and emotional maturity; whether the juvenile or his or her
       parent understood the consequences of the juvenile’s statements; whether the
       juvenile and his or her parent were informed of the delinquent act for which
       the juvenile was suspected; the length of time the juvenile was held in custody
       before consulting with his or her parent; whether there was any force,
       coercion, or inducement; and whether the juvenile and his or her parent had
       been advised of the juvenile’s Miranda rights. I.C. § 31-32-5-4; see also
       Michael C., 442 U.S. at 725-27, 99 S.Ct. 2560.

D.M., 949 N.E.2d at 339-40 (first two sets of bracketed material in the original, all other

bracketed material supplied).

                                             13
       The totality of the circumstances surrounding the interrogation of N.B. supports the

juvenile court’s conclusion that he knowingly, intelligently, and voluntarily waived his rights.

Shortly after the conclusion of A.F.’s autopsy, Detective Downing contacted Mother and

requested permission to re-interview N.B. regarding certain discrepancies between his prior

statement and the autopsy results. Mother agreed. Grandmother transported N.B. to the

sheriff’s department where she and N.B. were met by Mother and Step-Father. After N.B.

and his family arrived at the sheriff’s department, Detective Downing again indicated that he

wished to discuss certain discrepancies between N.B.’s prior statement and the autopsy

results. Detective Downing gave Mother and N.B. papers setting forth and explaining N.B.’s

rights, including his rights to remain silent and to an attorney. After ascertaining that N.B.

could read, Detective Downing instructed Mother and N.B. to read the papers and inquired as

to whether each understood N.B.’s constitutional rights. Both responded in the affirmative

and signed the acknowledgment and waiver forms.

        Detective Downing then informed the family that he was going to leave the room and

turn off all recording devices to provide the family with an opportunity to discuss amongst

themselves whether they believed that N.B. should answer his questions. Fifteen to twenty

minutes later, Detective Downing returned to the room and asked N.B. “Okay. Well, do you

want to tell me what happened?” State’s Ex. 69A, p. 2. N.B.’s actions immediately

thereafter indicated that he wished to waive his rights as he then told Detective Downing

what happened the day before, including the fact that he had shot A.F. At no time did

Mother, or any other family member, indicate that they did not want N.B. to continue, and


                                              14
Mother, as well as Step-Father and Grandmother, encouraged N.B. to tell the truth. Further,

N.B. did not indicate at any point that he did not wish to talk to Detective Downing and

nothing in the record indicates that Detective Downing coerced N.B. to talk.

        N.B. was not held in police custody prior to being brought to the sheriff’s department

for the purpose of giving the statement, and the record does not demonstrate that he was

coerced to talk in any way. He was surrounded at all times by family members who

demonstrated love and concern for him and encouraged him to tell the truth.3 Based on the

totality of the circumstances, we agree with the trial court’s determination that while “the

signing of the waiver form should, under best practices, occur after the parent and child have

had an opportunity for meaningful consultation,” Appellant’s App. p. 81 (emphasis omitted),

under the facts of this case, N.B. impliedly waived his rights after engaging in meaningful

consultation with Mother, and that both N.B.’s and Mother’s waiver was knowing and

voluntary.

        The judgment of the juvenile court is affirmed.

VAIDIK, J., and CRONE, J., concur.




        3
          We do not believe that the fact that a reasonable person might not believe that he was free to go
without permission from Detective Downing or his adult chaperones would impact N.B.’s ability to knowingly
or voluntarily waive his rights to an attorney or to remain silent after being encouraged to tell the truth by these
same adult chaperones.



                                                        15